EXHIBIT THE LAW OFFICE OF CONRAD C. LYSIAK 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@qwest.net CONSENT I HEREBY CONSENT to the inclusion of my name in connection with the Form S-1 Registration Statement filed with the Securities and Exchange Commission as attorney having passed on the legality of the units, warrants, and shares of common stock being offered for sale by Wolverine Exploration Inc. and 64,630,000 shares of common stock being offered by certain selling shareholders named therein. DATED this 11th day of July, 2008. Yours truly, The Law Office of Conrad C. Lysiak, P.S. By:/s/ Conrad C.
